PER CURIAM:
Rael Rashard Patterson appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Patterson, No. 6:97-cr-00129-GRA-l, 2008 WL 2330565 (D.S.C. June 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.